            Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
THOMAS HOLLAND                          :
618 Delaware Avenue                     :
Fountain Hill, PA 18015                 :    CIVIL ACTION
                                        :
               Plaintiff,               :    No. _______________
                                        :
       v.                               :
                                        :
STEVEN KREVITZ                          :    JURY TRIAL DEMANDED
2385 John Fries Hwy                     :
Quakertown, PA 18951                    :
       and                              :
JORDAN KREVITZ                          :
2385 John Fries Hwy                     :
Quakertown, PA 18951                    :
       and                              :
BOND METAL SURPLUS, INC., d/b/a         :
KREVITZ METALS                          :
2385 John Fries Hwy                     :
Quakertown, PA 18951                    :
                                        :
               Defendants.              :
____________________________________:

                                CIVIL ACTION COMPLAINT

       Plaintiff, by and through his undersigned counsel, hereby avers as follows:

                                      I. INTRODUCTION

       1.       This action has been initiated by Thomas Holland (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) for violations of the Fair Labor Standards Act ("FLSA" -

29 U.S.C. 201, et. seq.). Plaintiff asserts herein that he was not paid overtime compensation in

accordance with the FLSA, and applicable state law(s). As a direct consequence of Defendants'

unlawful actions, Plaintiff seeks damages as set forth herein.
             Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 2 of 11




                                 II. JURISDICTION AND VENUE

        2.       This Court, in accordance with 28 U.S.C. 1331, has jurisdiction over Plaintiff’s

claims because they arise under a federal law - the FLSA. There is supplemental jurisdiction

over Plaintiff’s state-law claims herein because they arise out of the same common nucleus of

operative facts as Plaintiff’s federal claim(s) set forth in this lawsuit.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

                                            III. PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual, with an address as set forth in the caption.

        7.       Defendant Bond Metal Surplus, Inc., d/b/a Krevitz Metals (hereinafter “Defendant

K-Metals” where referred to individually) is a 5th-generation, family-owned industrial waste

management and scrap solutions business servicing businesses in several states. The entity is

incorporated in Pennsylvania.

        8.       Defendant Steven Krevitz (“Defendant SK” where referred to individually) is the

owner and Chief Executive Officer of Defendant K-Metals.




                                                    2
             Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 3 of 11




        9.       Defendant Jordan Krevitz (“Defendant JK” where referred to individual) is the

son of Defendant SK, an executive of Defendant K-Metals, and assists in overseeing operations

of Defendant K-Metals.

        10.      At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.

                                 IV. FACTUAL BACKGROUND

        11.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        12.      Plaintiff has in total worked for Defendants for approximately three (3) years, and

Plaintiff has been based in Quakertown, Pennsylvania for Defendants at the above-captioned

location.

        13.      Defendants own and operate numerous businesses and properties, including but

not limited to K-Metals, real estate, and an apartment complex. They are substantially

intermingled. Plaintiff does not know the other names of such legal entities, but places

Defendants on notice herein that he intends to name such other business or corporate entities

following discovery during this lawsuit.

        14.      Plaintiff solely worked for Defendants as a laborer. In this capacity, Plaintiff

basically performed continual maintenance, cleaning, machine operation, and did basically

anything asked of him.

        15.      While the bulk and majority of Plaintiff’s work was performed within Defendant

K-Metals, Plaintiff was also continually directed by Defendants JK and SK to perform labor,

maintenance, or general repairs on other properties (presumably under different corporate




                                                   3
         Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 4 of 11




names). In fact, Plaintiff resides in once such apartment complex owned and operated by

Defendants in which he was also directed to continually perform labor.

       16.     Plaintiff has always been paid as an hourly employee, and his pay has fluctuated

from week to week during his employment. Upon hire, Plaintiff was paid $12.00 per hour. He

was thereafter gradually increased until the current timeframe in which he had been paid $20.00

per hour. Plaintiff was paid hourly by the same Defendants regardless of where or on what

business he was directed to perform work.

       17.     Plaintiff consistently worked approximately 60 – 80 hours per week for

Defendants, often 7 days per week. Prior to the spring of 2020, Plaintiff: (1) was not paid for all

overtime hours worked; and (2) he was only paid in cash for some of the overtime he worked.

       18.     Defendants basically exploit employees such as Plaintiff, paying them only part of

their wages or in cash. Defendants knowingly flout and violate state wage laws by: (a) failing to

properly keep / maintain time records; (b) paying in cash for part of employee wages; (c)

knowingly failing to make proper withholdings or contributions to employees; and (d)

intentionally only paying straight-time for overtime (instead of time and one half) if and when

Defendants even choose to pay overtime compensation.

       19.     Plaintiff would express concerns to Defendants JK and SK about his wages and

overtime being short or too minimal on numerous occasions. Instead of paying Plaintiff (or other

employees) legally, Defendants would tell Plaintiff he would not be charged for rent or they

would pay for some of his fuel.

       20.     Plaintiff needed earned wages in each workweek, not periodic employee benefit

enhancements used to limit him from continuing to express concerns. Additionally, one such




                                                4
           Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 5 of 11




employee benefits were given, they were required to become part of the overtime calculation

(only enhancing overtime owed).

       21.     In the late spring / summer of 2020, Defendants began converting employees

such as Plaintiff to payroll even for overtime compensation payments. This was likely to justify,

show accountability for, and get loan forgiveness for a 6-figure loan it took from Fidelity

Deposit and Discount Bank. A condition of full loan forgiveness by and through the federal

program(s) is demonstration of expenses through payroll.

       22.     For Defendants’ own selfish purposes, they elected in the late spring / summer

2020 timeframe to actually partially follow wage and overtime laws by documenting some

overtime compensation.

       23.     Defendants however exhibited no care for any obligation to comply with state or

federal overtime laws though even when choosing to identify worked overtime within

documented payroll. Solely by way of example, Plaintiff was paid bi-weekly. He was issued a

paystub for the pay period of “6/07/20 – 6/24/20.” During this pay period, Plaintiff was paid as

follows:

   Hours worked     Rate                Total Gross Pay for Pay Period    This Pay Period

   104              $20.00 per hour     $2,080.00                         $2,080.00


       24.     In the 2-week pay period of June 7th to June 24th of 2020, Defendant

memorialized that Plaintiff worked 24 hours of overtime. And Defendants unlawfully

memorialized within their own payroll that Plaintiff was only paid straight time for each hour,

not time and one half.

       25.     During the aforesaid example payroll period, Plaintiff was not paid $240.00 in

overtime compensation had he been paid lawfully. Defendants pervasively committed 2 types of


                                               5
            Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 6 of 11




overtime violations pre- and post-documentation within payroll: (1) Plaintiff was typically never

paid for all overtime worked; and (2) Plaintiff was only ever paid for “straight time” when he

worked such overtime.

         26.       Leading up to the pandemic of COVID-19, Plaintiff worked extremely excessive

overtime, but he still continued to work substantial overtime during the COVID0-19 pandemic

notwithstanding a state-wide overall reduction in business operations.

         27.       Even assuming for the sake of argument that Plaintiff was paid for every hour of

overtime during his tenure (a false premise to begin with), he would still be owed in excess of

$50,000.00 in unpaid overtime compensation through today.

         28.       Additionally, liquidated damages should “automatically” be awarded doubling

Plaintiff’s unpaid overtime compensation.1 In sum, Plaintiff is owed well in excess of

$100,00.00, exclusive of costs, attorney’s fees and interest.




1
  See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Affirming award of liquidated damages explaining
"under the Act, liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for
the awarding of such damages. Rather, they are considered the norm and have even been referred to by this court as
mandatory."); Gayle v. Harry's Nurses Registry, Inc., 594 Fed. Appx. 714, 718 (2d Cir. 2014)(Affirming award of
liquidated damages explaining there is an automatic "presumption" of liquidated damages and "double damages are the
norm, single damages the exception," as the burden to avoid liquidated damages is a "difficult burden."); Haro v. City of
Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Affirming award of liquidated damages explaining they are the "norm" and
"mandatory" unless the employer can establish the very "difficult burden" of subjective and objective attempts at FLSA
compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(Affirming award of liquidated damages
explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to
show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in non-
payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (1st Cir. 2007)(Affirming
award of liquidated damages explaining that they will always be considered the "norm" in FLSA cases); Lockwood v.
Prince George's County, 2000 U.S. App. LEXIS 15302 (4th Cir. 2000)(Affirming award of liquidated damages explaining
they are the "norm" and that an employer may not take an ostrich-like approach and refuse to research its obligations under
the FLSA and to objectively explain why it failed to comply with the FLSA); Uphoff v. Elegant Bath, Ltd., 176 F.3d 399
(7th Cir. 1999)(Reversing the district court for not awarding liquidated damages, as doubling unpaid overtime is the rule,
not an exception); Nero v. Industrial Molding Corp., 167 F.3d 921 (5th Cir. 1999)(Affirming award of liquidated damages,
as there is a presumption of entitlement to liquidated damages which are the norm).




                                                             6
             Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 7 of 11




                                              Count I
                      Violations of the Fair Labor Standards Act ("FLSA")
                             (Failure to Pay Overtime Compensation)
                                     - Against All Defendants -

        29.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        30.      Defendants did not pay Plaintiff at a rate of time and one half for hours he worked

beyond 40 hours per week.

        31.      Plaintiff therefore seeks all remedies permitted under the FLSA for unpaid

overtime compensation, as well as penalties and interest.

                                             Count II
                 Violations of the Pennsylvania Minimum Wage Act ("PMWA")
                             (Failure to Pay Overtime Compensation)
                                    - Against All Defendants -

        32.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        33.      Defendants’ failure to pay overtime in the aforesaid manner(s) also constitutes a

violation of the PMWA.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.       Defendants are to promulgate and adhere to a policy prohibiting overtime

violations;

        B.       Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ wrongful actions, including but not limited to all unpaid wages or overtime

compensation;




                                                   7
           Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 8 of 11




      C.       Plaintiff is to be awarded liquidated damages as permitted by applicable law in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious, and outrageous conduct and to deter Defendants or other

employers from engaging in such misconduct in the future;

      D.       Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate;

      E.       Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees if permitted by applicable law; and

      F.       Plaintiff is permitted to have a trial by jury.


                                                       Respectfully submitted,

                                                       KARPF, KARPF & CERUTTI, P.C.


                                                              ______
                                                       Ari R. Karpf, Esquire
                                                       3331 Street Road
                                                       Building 2, Suite 128
                                                       Bensalem, PA 19020
                                                       (215) 639-0801
Dated: September 8, 2020




                                                  8
                           Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 9 of 11




                                ==========qÜçã~ë=eçää~åÇ

==============================================píÉîÉå=hêÉîáíòI=Éí=~äK




                         VLVLOMOM
                            Case 5:20-cv-04404-JMG
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT    09/09/20 Page 10 of 11
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       SNU=aÉä~ï~êÉ=^îÉåìÉI=cçìåí~áå=eáääI=m^=NUMNR
Address of Plaintiff: ______________________________________________________________________________________________

                       OPUR=gçÜå=cêáÉë=eïóI=nì~âÉêíçïåI=m^=NUVRN
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           VLVLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           VLVLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 5:20-cv-04404-JMG Document 1 Filed 09/09/20 Page 11 of 11
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
    elii^kaI=qelj^p                                                                                            pqbsbk=hobsfqwI=bq=^iK

    (b) County of Residence of First Listed Plaintiff                  iÉÜáÖÜ                                    County of Residence of First Listed Defendant                _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                      f
                                                                                                         (For Diversity Cases Only)                                               and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF             DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1             ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                               of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State            ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                    Citizen or Subject of a             ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                                FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure                ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881              ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                       28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                      ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                      PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                                 ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                               ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                               ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                         New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                       ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                          LABOR                        SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           u❒    710 Fair Labor Standards            ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending                 Act                            ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒     720 Labor/Management                ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage                  Relations                      ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage        ❒     740 Railway Labor Act              ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability       ’   751 Family and Medical                                                ❒ 893 Environmental Matters
                                              Medical Malpractice                                              Leave Act                                                        ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒     790 Other Labor Litigation            FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒     791 Employee Retirement             ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee                  Income Security Act                    or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment                ❒ 510 Motions to Vacate                                               ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                               26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                           ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                  State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or         ’     5 Transferred from  ❒ 6 Multidistrict                     ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                      Another District         Litigation -                       Litigation -
                                                                                                                            (specify)                      Transfer                           Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=íÜÉ=cip^K
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                     DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            VLVLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                      JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                     Reset
